Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered. Claims 1-20 remain pending in the application wherein claims 1, 8 & 16 are the only sole pending claims in independent form. Claim 1 was amended. Claims 21-22 were cancelled. Claims 3 & 8-20 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/08/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as being anticipated by Yates et al. (US 5,908,120 A) of claims 1-2 & 4-7 are withdrawn per amendments of claim 1.

5.	The claim rejections under AIA  35 U.S.C. 103 as being unpatentable over Yates et al. (US 5,908,120 A) and Beavers et al. (US 2012/0273439 A1) of claims 21-22 are withdrawn per cancellation of claims 21-22.

Claim Rejections - 35 USC § 103
6.	Claims 1-2 & 4-7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Yates et al. (US 5,908,120 A) hereinafter Yates in view of Beavers et al. (US 2012/0273439 A1) hereinafter Beavers. 
	As regards to claim 1, Yates discloses coating frame hanger configured to be used in a coating process (abs; fig 1-14; clm 1), comprising: 
a frame support 30 (col 4, ln 17-26; fig 1-14; clm 1); 
at least one bracket slide bar with cap 40+50 coupled to the frame support 30 and including a hollow interior 42 (col 4, ln 17-col 6, ln 53; fig 1-14; clm 1); and 
at least one hanger attachment shoulder 92 fixedly coupled to the at least one bracket slide bar with cap 40+50 and extending into the hollow interior 42 of the at least one bracket slide bar with cap 40+50 (col 4, ln 17-col 6, ln 53; fig 1-14; clm 1), 
wherein the at least one bracket slide bar with cap 40+50 is configured to isolate the at least one hanger attachment shoulder 92 from a coating material (col 1, ln 5-65; col 5, ln 35-col 7, ln 17; fig 1-14; clm 1), however Yates does not disclose via welding or via threaded connection.
Beavers discloses coating frame hanger (abs; fig 1-12; clm 12), comprising at least one hanger attachment portion fixedly coupled to at least one support beams bracket and upper support bracket connected via welding and mechanical attachments such as screws or bolts ([0057]; fig 1-12). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the at least one hanger attachment shoulder 92 fixedly coupled to the at least one bracket slide bar with cap 40+50 via welding or via threaded connection in the frame hanger of Yates, because Beavers teaches the use of wherein the at least one hanger attachment portion is fixedly coupled to the at least one support beams bracket and upper support bracket connected via welding and mechanical attachments such as screws or bolts is suitable for dip coating and the attachment method may be selected based upon the weight of the specific rack and articles to be coated ([0057]).
Regarding claim 2, the recitation “used in a painting process, and wherein the at least one bracket is configured to isolate the at least one hanger attachment point from liquid paint by trapping an air pocket within the hollow interior”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Yates since Yates meets all the structural elements of the claim and is capable of being used in a painting process, and wherein the at least one bracket is configured to isolate the at least one hanger attachment point from liquid paint by trapping an air pocket within the hollow interior., if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 2, Yates discloses coating frame hanger (abs; fig 1-14; clm 1), wherein the coating frame hanger is capable of being used in a painting process, and wherein the at least one bracket slide bar with cap 40+50 is configured to isolate the at least one hanger attachment shoulder 92 from liquid paint by holding an air space within the hollow interior 42 (col 1, ln 5-65; col 5, ln 35-col 7, ln 17; fig 1-14; clm 1).
As regards to claim 4, Yates discloses coating frame hanger (abs; fig 1-14; clm 1), wherein the frame support 30 extends in a first vertical direction, wherein the at least one bracket slide bar with cap 40+50 includes a solid air impermeable top end in the vertical direction (see fig 1-3) and an opposing open bottom end in the vertical direction (see fig 1-3), and wherein the open bottom end in the vertical direction (see fig 1-3) faces in a second horizontal direction (see fig 1-3) substantially perpendicular to the first vertical direction (see fig 1-3) (col 4, ln 17-col 6, ln 53; fig 1-14).
As regards to claim 5, Yates discloses coating frame hanger (abs; fig 1-14; clm 1), wherein the at least one bracket slide bar with cap 40+50 includes a pair of opposing side walls 60, 70, and wherein the at least one hanger attachment shoulder 92 includes a rod 90 extending from a first side wall 60 to a second side wall 70 (col 4, ln 52-col 6, ln 53; fig 1-14).
As regards to claim 6, Yates discloses coating frame hanger (abs; fig 1-14; clm 1) including a plurality of bracket slide bars 40 (see fig 6), each of the plurality of bracket slide bars 40 including at least one corresponding hanger attachment shoulder 92 coupled to the corresponding bracket slide bar with cap 40+50 and extending into the hollow interior 42 of the corresponding bracket slide bar with cap 40+50 (col 4, ln 17-col 6, ln 53; fig 1-14; clm 1).
As regards to claim 7, Yates discloses coating frame hanger (abs; fig 1-14; clm 1) further comprising an attachment conveyor bracket 12 configured to attach the coating frame hanger to an attachment catch point 32 of a common frame support (overall frame in which attachment conveyor bracket 12 is attached), wherein the attachment bracket slide bar with cap 40+50 is capable of isolating an interface of the attachment bracket slide bar with cap 40+50 with the attachment catch point 32 from the coating material when the coating frame hanger is used in the coating process (col 1, ln 5-65; col 4, ln 3-col 7, ln 17; fig 1-14; clm 1).


Response to Arguments
7.	Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Applicant has amended independent claim 1 to requires that the hanger attachment point is fixedly coupled to the bracket (i.e., so as to restrict movement between the attachment point and bracket) via welding or threaded connection. Applicant submits that the prior art of record fails to disclose such features. 
In the Office Action, the Examiner argues that Beavers discloses a hanger attached to a bracket via welding and mechanical attachments. Applicant respectfully disagrees. Beavers discloses a coating system with a plurality of hooks 17 that support articles to be electrically coated. However, such hooks 17 are not fixedly coupled to a bracket (e.g., via welding or threaded connection). Instead, the hooks 17 appear to be coupled to cross-bars 13. (See, e.g., FIG. 1). Beavers does disclose a mounting clip 20 in the form of a torsion spring 42 that is placed within a tubular portion 40. (See, e.g., FIG. 2A). However, such mounting clip 20 is simply used to connect the horizontal cross-bars 13 to the vertical support beams 12. (See, e.g., FIG. 1). The mounting clips are not part of the hangers or hooks that supports articles to be coated. Thus, Applicant submits that Beavers fails to disclose a hanger attachment point that is fixedly  
coupled to a bracket and that extends into the hollow interior of the bracket, as required by the claims. 
Furthermore, to the extent that Beavers discloses the use of welding and threaded connections, Applicant submits that it would not have been obvious to modify the hooks 90 of Yates to be fixedly coupled (via welding or threaded connection) to the slide bar 40, as allegedly taught by Beavers. In particular, a combination is not prima facie obvious if (i) the "proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose," and/or (ii) "the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified." (MPEP 2143.01 V and VI). 
Yates explicitly notes that it is an important requirement for its hook 90 to be capable of sliding anywhere along the length of the slide bar 40, so as to provide flexibility in the operating configurations of its system. By requiring the hook 90 to be rigidly coupled to the slide bar 40 (e.g., via welding or threaded connection), such a requirements would make Yates unsatisfactory for its intended purpose and/or would change the principle of operation of Yates because such fixed coupling between the hook 90 and slide bar 40 would inhibit the intended operational flexibility of the system (e.g., to permit the system to be universally adjusted, to permit the system to carry varying sizes/shapes of articles, etc.). As such, any such attempted combination would not be obvious, as alleged by the Examiner.
(b) In view of this amendment and the remarks herein, Applicant respectfully submits that claims 1, 2, and 4-7 are in allowable condition.

8.	In response to applicant’s arguments, please consider the following comments.
(a) Beavers discloses “The hanger portion, support beams, and upper support member may be connected in a variety of fashions, including welding and mechanical attachments such as screws or bolts. The attachment method may be selected based upon the weight of the specific rack and articles to be coated.” ([0057).
That is, as already discussed above in detail in regards to claim 1, Yates discloses at least one hanger attachment shoulder 92 fixedly coupled to the at least one bracket slide bar with cap 40+50 and extending into the hollow interior 42 of the at least one bracket slide bar with cap 40+50 (col 4, ln 17-col 6, ln 53; fig 1-14; clm 1), however Yates does not disclose via welding or via threaded connection.
Beavers discloses coating frame hanger (abs; fig 1-12; clm 12), comprising at least one hanger attachment portion fixedly coupled to at least one support beams bracket and upper support bracket connected via welding and mechanical attachments such as screws or bolts ([0057]; fig 1-12). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include wherein the at least one hanger attachment shoulder 92 fixedly coupled to the at least one bracket slide bar with cap 40+50 via welding or via threaded connection in the frame hanger of Yates, because Beavers teaches the use of wherein the at least one hanger attachment portion is fixedly coupled to the at least one support beams bracket and upper support bracket connected via welding and mechanical attachments such as screws or bolts is suitable for dip coating and the attachment method may be selected based upon the weight of the specific rack and articles to be coated ([0057]).
To say another way, Beavers discloses various structural components i.e. the hanger portion, support beams, and upper support member may be connected in a variety of fashions, including welding and mechanical attachments such as screws or bolts. Thus, it is known in the art to connect various structural components in a variety of fashions, including welding and mechanical attachments such as screws or bolts. Yates and Beaver are in the same field of endeavor and solve the same problem. 
Merriam-Webster defines fixedly as follows: securely placed or fastened. Yates discloses at least one hanger attachment shoulder 92 fixedly coupled to the at least one bracket slide bar with cap 40+50 and extending into the hollow interior 42 of the at least one bracket slide bar with cap 40+50. Examiner respectfully contends, as clearly seen in figures 1-3 & 6, that the hanger attachment shoulder 92 comprising hanger 90 being slid into the bracket slide bar with cap 40+50 and securely placed or fastened to the bracket slide bar with cap 40+50 would indeed qualify as fixedly coupled for a desired coating process, not readily movable with respect to the slide bar 40, wherein attaching/fixing the at least one hanger attachment shoulder 92 via welding or via threaded connection is suitable for dip coating and the attachment method may be selected based upon the weight of the specific rack and articles to be coated as taught by Beaver and would not render Yates unsatisfactory for its intended purpose or change the principle of operation of Yates, only improve and enhance the functionality of Yates to allow different articles of different weights to be coated with added stability.
(b) In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied. Claims 2, 4-7 are rejected at least based on their dependency from claim 1, as well as for their own rejections on the merits, respectively. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717